NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        NOV 2 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 20-10022

                Plaintiff-Appellee,             D.C. No. 2:06-cr-00828-ROS-2

 v.

ISAAC JAMES HENDERSON, Jr., AKA                 MEMORANDUM*
Michael Bailey,

                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                    Roslyn O. Silver, District Judge, Presiding

                           Submitted October 26, 2020**

Before:      McKEOWN, RAWLINSON, and FRIEDLAND, Circuit Judges.

      Isaac James Henderson, Jr., appeals from the district court’s judgment and

challenges the 24-month sentence imposed upon his second revocation of

supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Henderson first contends that the district court procedurally erred by


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(1) basing the sentence on its earlier promise to impose the statutory maximum

term if Henderson again violated supervised release, rather than making an

individualized sentencing determination; (2) failing to calculate the Guidelines

range, explain the sentence adequately, and respond to his mitigating arguments;

and (3) improperly considering the seriousness of his violation conduct. We

review these claims for plain error, see United States v. Valencia-Barragan, 608
F.3d 1103, 1108 (9th Cir. 2010), and conclude that there is none.

      Although the district court referenced its earlier promise during the

sentencing hearing, the record makes clear that the court imposed the statutory

maximum sentence because it believed that any shorter sentence would not be

sufficient to sanction Henderson’s multiple breaches of the court’s trust and to

protect the public and afford adequate deterrence. Given this explanation, and the

fact that the district court stated that it had reviewed the disposition memorandum,

which contained the Guidelines range, Henderson has not shown a reasonable

probability that he would have received a different sentence had the district court

calculated the Guidelines range on the record, or said more to explain the sentence

or address his mitigating arguments. See United States v. Christensen, 732 F.3d
1094, 1101-02 (9th Cir. 2013). Finally, the district court did not err in considering

the nature of Henderson’s violation conduct. See United States v. Simtob, 485 F.3d
1058, 1062-63 (9th Cir. 2007) (seriousness of the conduct underlying the violation


                                          2                                   20-10022
may be considered as part of the violator’s criminal history).

      Henderson also contends that the sentence is substantively unreasonable.

The district court did not abuse its discretion. See Gall v. Unites States, 552 U.S.
38, 51 (2007). The above-Guidelines sentence is substantively reasonable in light

of the 18 U.S.C. § 3583(e) sentencing factors and the totality of the circumstances.

See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          3                                    20-10022